Title: Enclosure: Resolutions from Philadelphia Manufacturers, 8 May 1794
From: 
To: 


                  
                     
                     Philadelphia [8 May 1794]
                  
                  At a General & numerous Meeting of the Manufacturers of the City of Philadelphia and such other Citizens as reprobate the imposition of an Excise upon the Infant Manufactures of America held in the State House Yard on Thursday the eighth Day of May One thousand seven hundred and Ninety four
                  
                     Jacob Morgan Chairman
                     Isaac Penington Secretary
                  
                  
                     the following Resolutions, together with the Preamble were proposed & unanimously adopted.
                     Whereas it is the inalienable Right, and bounden duty of all Freemen, vigilantly to observe the operations of Government, publicly to declare their Sentiments on its Measures, and peaceably to remonstrate against every encroachment, upon the Liberties and Interests of the People: And Whereas the imposition of an Excise upon Certain Domestic Manufactures of the United States as Contemplated by the House of Representatives of Congress, appears manifestly to this Meeting to be at once, unjust impolitic, oppressive, dangerous, and unnecessary: In Order, therefore, to testify the sense of the Citizens, and particularly of the Manufacturers of Philadelphia upon the important occasion, as well as to warn the Legislature of the Union against the Introduction of a precedent, so odious and so pernicious; It is
                     Resolved, That the Manufactures of the United States, however fostered by the Skill, industry and wealth of individuals, remain in a state of infancy; and rather demand the patronage, than justify the exactions of Government. The spirit of Enterprise, which led the Citizens of America into a patriotic Competition with the Manufacturers of Europe, is still depressed and struggling, amidst the embarrassments of the unequal Contest. The prejudices in favor of foreign manufactures; the inexperience of domestic workmen; the high price of labour; and the inadequate amount of Capitals; are obstacles yet to be surmounted in almost every branch of American manufacture. The Charge and difficulty of introducing domestic Manufactories may, indeed, be exemplified in the recent attempt at the Town of Patterson; where notwithstanding the magnitude of the original Fund; the
                        
                        auxiliary of a Lottery; and the patronage of States and Statesmen; the projected institution of national manufactories has sunk, even before its foundation was Compleat.  To demand, therefore, a partial Contribution from individuals, who have thus embarked, and are thus Contending, in an arduous and patriotic Task, is obviously unjust and may be fatal.
                     Resolved That it is the Policy of the United States to multiply and encourage domestic Manufactures; but the attempt to render them subjects of the Revenue, at this early period of their existence, is Calculated to prevent the introduction of any future, and to undermine the prosperity of every present, Establishment. If to the Embarrassments which already attend the Institution of a Manufactory the apprehensions of a Tax equal to 50. or 20 per Cent upon its produce (as is proposed in the Cases of Snuff and Sugar) shall be added, few individuals (and on the exertions of individuals America must after all rely for her manufactures) Can be so oppulent, none will be so daring, as to Continue or to Commence the Experiment.  A permanent Source of national Wealth will thus be destroyed, by a rash and avaricious Anticipation of its Emoluments.
                     Resolved That independent of the injustice and impolicy of imposing any Tax upon the Infant Manufactories of America the nature of the Tax which is proposed demands a firm opposition to the measure. The Introduction of an Excise-system into the Administration of a free Government Cannot be too strongly reprobated, nor too resolutely opposed. In every Country in which it is known it has eventually been fatal: It has depraved, oppressed and enslaved the People, while it exalted their Rulers by the rigour of its dispensations, and the insolence of its Officers—it is the foul and poisonous Source from which flow, Collusion, fraud and perjury: it Cannot be imposed without Tyranny—nor be endured without Baseness.
                     Resolved That if an Excise, at all times oppressive and dangerous might however be vindicated by necessity, even that Plea does not now exist. The Federal Wants are not so great that they Can only be supplied by the exertion of every possible resource: and the terrors of War, under whose influence the Excise was proposed have happily vanished.
                     Resolved That the Manufacturers of the City of Philadelphia should and Chearfully will, Contribute in just and equal
                        
                        proportions with their Fellow Citizens to the support of Government, its Dignity & Credit: but they solemnly protest against every attempt to impose heavier burthens upon their labour or more arbitrary Regulations upon their Occupations than on the labour and Occupations of the rest of the Community.
                     Resolved That if during the present Session, a Law shall be enacted by Congress, imposing an Excise upon any Domestic Manufactures the Manufacturers of the City of Philadelphia, will assemble at the State House (on the Notification of the Chairman) to take into Consideration what measures ought to be pursued to express their Sympathy for their oppressed Brethern; and with a due respect for their Obligations as Citizens, to demonstrate their abhorrence of so unjust, so impolitic and so pernicious a precedent.
                     Resolved That the foregoing Resolutions be signed by the Chairman; and Copies thereof be forthwith transmitted to the President of the United States, to the Speaker of the Senate and to the Speaker of the House of Representatives of Congress.
                  
                  
                     Jacob Morgan Chairman
                  
               